CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (in thousands of U.S. dollars) - unaudited March 31, September 30, Current assets: Cash and cash equivalents $ $ Trade accounts receivable Income taxes receivable Inventories (note 5) Prepaid expenses and deposits Assets held for sale Other current assets Total current assets Non-current assets: Property, plant and equipment Investment in joint venture (note 4) - Intangible assets Goodwill (note 8(a)) Deferred income taxes Other non-current assets Total non-current assets Total assets $ $ Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Non-current liabilities: Long-term debt (note 6) Employee benefit obligations Provisions Total non-current liabilities Total liabilities Equity: Share capital Contributed surplus Retained earnings Accumulated other comprehensive income ) ) Total equity attributable to shareholders of the Company Total liabilities and equity $ $ See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2013 P. 26 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (in thousands of U.S. dollars, except per share data) - unaudited Three months ended Six months ended March 31, April 1, March 31, April 1, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring and acquisition-related costs (note 7) Operating income (loss) ) Financial expenses, net (note 8(c)) Equity loss (earnings) in investment in joint venture - ) 3 Earnings (loss) before income taxes ) Income tax expense 59 Net earnings (loss) ) Other comprehensive income, net of related income taxes (note 9): Cash flow hedges ) ) Comprehensive income (loss) $ ) Earnings (loss) per share: Basic (note 10) $ ) Diluted (note 10) $ ) See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2013 P. 27 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Six months ended March 31, 2013 and April 1, 2012 (in thousands or thousands of U.S. dollars) - unaudited Accumulated other Share capital Contributed comprehensive Retained Total Number Amount surplus income (loss) earnings equity Balance, September 30, 2012 $ $ $ ) $ $ Share-based compensation - Shares issued under employee share purchase plan 12 - - - Shares issued pursuant to exercise of stock options 39 ) - - Shares issued or distributed pursuant to vesting of restricted share units ) - - - Share repurchases for future settlement of non-treasury RSUs ) ) - - ) Dividends declared - - - ) ) Transactions with shareholders of the Company recognized directly in equity (3 ) ) - ) ) Cash flow hedges (note 9) - Net earnings - Comprehensive income - - - Balance, March 31, 2013 $ $ $ ) $ $ Balance, October 2, 2011 $ $ $ ) $ $ Share-based compensation - Shares issued under employee share purchase plan 12 - - - Shares issued pursuant to exercise of stock options 19 ) - - Shares issued or distributed pursuant to vesting of restricted share units ) - - - Dividends declared - - - ) ) Transactions with shareholders of the Company recognized directly in equity ) - ) ) Cash flow hedges (note 9) - - - ) - ) Net loss - ) ) Comprehensive loss - - - ) ) ) Balance, April 1, 2012 $ $ $ ) $ $ See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2013 P. 28 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS GILDAN ACTIVEWEAR INC. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) - unaudited Three months ended Six months ended March 31, April 1, March 31, April 1, Cash flows from (used in) operating activities: Net earnings (loss) $ ) Adjustments to reconcile net earnings to cash flows from (used in) operating activities (note 11(a)) Changes in non-cash working capital balances: Trade accounts receivable ) Income taxes ) Inventories ) ) Prepaid expenses and deposits ) Other current assets ) ) ) Accounts payable and accrued liabilities ) ) ) Cash flows from (used in) operating activities ) Cash flows from (used in) financing activities: Increase in amounts drawn under revolving long-term bank credit facility Dividends paid ) Proceeds from the issuance of shares Repurchase of shares ) - ) - Cash flows from financing activities Cash flows from (used in) investing activities: Purchase of property, plant and equipment ) Purchase of intangible assets ) Business acquisition achieved in stages, net of cash acquired (note 4) - - ) - Proceeds on disposal of assets held for sale and property, plant and equipment Dividend received from investment in joint venture - - Cash flows used in investing activities ) Effect of exchange rate changes on cash and cash equivalents denominated in foreign currencies 78 ) Net (decrease) increase in cash and cash equivalents during the period ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Cash paid during the period (included in cash flows from (used in) operating activities): Interest $ Income taxes Supplemental disclosure of cash flow information (note 11) See accompanying notes to condensed interim consolidated financial statements. QUARTERLY REPORT – Q2 2013 P. 29 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) For the period ended March 31, 2013 (Tabular amounts in thousands or thousands of U.S. dollars except per share data, unless otherwise indicated) 1. REPORTING ENTITY: Gildan Activewear Inc. (the "Company") is domiciled in Canada and is incorporated under the Canada Business Corporations Act. Its principal business activity is the manufacture and sale of activewear, socks and underwear. The Company’s fiscal year ends on the first Sunday following September 28. The address of the Company’s registered office is 600 de Maisonneuve Boulevard West, Suite 3300, Montreal, Quebec. These condensed interim consolidated financial statements are for the Company’s second quarter of fiscal 2013 as at and for the three and six months ended March 31, 2013 and include the accounts of the Company and its subsidiaries. The Company is a publicly listed entity and its shares are traded on the Toronto Stock Exchange and New York Stock Exchange under the symbol GIL. 2. BASIS OF PREPARATION: (a) Statement of compliance: These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The Company applied the same accounting policies in the preparation of these condensed interim consolidated financial statements as those disclosed in note 3 of its most recent annual consolidated financial statements, therefore these condensed interim consolidated financial statements should be read in conjunction with the Company’s 2012 audited annual consolidated financial statements. These condensed interim consolidated financial statements were authorized for issuance by the Board of Directors of the Company on May 1, 2013. (b) Seasonality of the business: The Company’s revenues and net earnings are subject to seasonal variations. Historically, net sales have been lowest in the first quarter and highest in the third quarter of the fiscal year, reflecting the seasonality of the Printwear segment net sales, which have historically accounted for a majority of the Company’s consolidated net sales. For our Branded Apparel segment, net sales have historically been higher during the fourth quarter of the fiscal year. 3. NEW ACCOUNTING STANDARDS AND INTERPRETATIONS NOT YET APPLIED: A number of new accounting standards, and amendments to accounting standards and interpretations, are not yet effective for the year ending September 29, 2013, and have not been applied in preparing these condensed interim consolidated financial statements. These include: Financial instruments In October 2010, the IASB released IFRS 9, Financial Instruments, which is the first part of a three-part project to replace IAS 39, Financial Instruments: Recognition and Measurement. This first part only covers classification and measurement of financial assets and financial liabilities, with impairment of financial assets and hedge accounting being addressed in the other two parts. IFRS 9 uses a single approach to determine whether a financial asset is measured at amortized cost or fair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments and the contractual cash flow characteristics of the financial assets. Most of the requirements in IAS 39 for classification and measurement of financial liabilities were carried forward in IFRS 9. However, requirements for measuring a financial liability at fair value have changed, as the portion of the changes in fair value related to the entity’s own credit risk must be presented in other comprehensive income rather than in net earnings. IFRS 9 will be effective for the Company’s fiscal year beginning on October 5, 2015, with earlier application permitted. The Company has not yet assessed the impact of the adoption of this standard on its consolidated financial statements. QUARTERLY REPORT – Q2 2013 P. 30 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. NEW ACCOUNTING STANDARDS AND INTERPRETATIONS NOT YET APPLIED (continued): Consolidation In May 2011, the IASB released IFRS 10, Consolidated Financial Statements, which replaces SIC-12, Consolidation - Special Purpose Entities, and parts of IAS 27, Consolidated and Separate Financial Statements. The new standard builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included in a company’s consolidated financial statements. The standard provides additional guidance to assist in the determination of control where it is difficult to assess. IFRS 10 will be effective for the Company’s fiscal year beginning on September 30, 2013, with earlier application permitted. The Company is currently assessing the impact of the adoption of this standard on its consolidated financial statements. Joint arrangements In May 2011, the IASB released IFRS 11, Joint Arrangements, which supersedes IAS 31, Interests in Joint Ventures, and SIC-13, Jointly Controlled Entities - Non-monetary Contributions by Venturers. IFRS 11 focuses on the rights and obligations of a joint arrangement, rather than its legal form as is currently the case under IAS 31. The standard addresses inconsistencies in the reporting of joint arrangements by requiring the equity method to account for interests in joint ventures. IFRS 11 will be effective for the Company’s fiscal year beginning on September 30, 2013, with earlier application permitted. The Company is currently assessing the impact of the adoption of this standard on its consolidated financial statements. Disclosure of interests in other entities In May 2011, the IASB released IFRS 12, Disclosure of Interests in Other Entities. IFRS 12 is a new and comprehensive standard on disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates, and unconsolidated structured entities. The standard requires an entity to disclose information regarding the nature and risks associated with its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows. IFRS 12 will be effective for the Company’s fiscal year beginning on September 30, 2013, with earlier application permitted. The Company is currently assessing the impact of the adoption of this standard on its consolidated financial statements. Fair value measurement In May 2011, the IASB released IFRS 13, Fair value measurement. IFRS 13 will improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRS. The standard will be effective for the Company’s fiscal year beginning on September 30, 2013, with earlier application permitted. The Company iscurrently assessing the impact of the adoption of this standard on its consolidated financial statements. Employee benefits In June 2011, the IASB amended IAS 19, Employee Benefits. Amongst other changes, the amendments require entities to compute the financing cost component of defined benefit plans by applying the discount rate used to measure post-employment benefit obligations to the net post-employment benefit obligations (usually, the present value of defined benefit obligations less the fair value of plan assets). Furthermore, the amendments to IAS 19 enhance the disclosure requirements for defined benefit plans, providing additional information about the characteristics of defined benefit plans and the risks that entities are exposed to through participation in those plans. The amendment to IAS 19 will be effective for the Company’s fiscal years beginning on September 30, 2013, with earlier application permitted. The Company is currently assessing the impact of the adoption of this standard on its consolidated financial statements. QUARTERLY REPORT – Q2 2013 P. 31 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4. BUSINESS ACQUISITION ACHIEVED IN STAGES: On October 29, 2012, the Company acquired the remaining 50% interest of CanAm Yarns, LLC (“CanAm”), its jointly-controlled entity, for cash consideration of $11.3 million. The acquisition of the remaining 50% interest has been presented in the statement of cash flows as a cash outflow from investing activities of $2.5 million, which represents the cash consideration paid of $11.3 million, net of cash acquired of $8.8 million. The Company financed the acquisition by the utilization of its revolving long-term bank credit facility. CanAm operates yarn-spinning facilities in the U.S. in Cedartown, Georgia and Clarkton, North Carolina, and all of the output from CanAm's production is utilized by the Company in its manufacturing operations. The acquisition of the remaining 50% interest in CanAm is part of the Company’s strategy to increase the degree of vertical integration in yarn spinning. The Company accounted for this acquisition as a business combination achieved in stages using the acquisition method in accordance with IFRS 3, Business Combinations. The Company has determined the fair value of the assets acquired and liabilities assumed on a preliminary basis based on management's best estimate of their fair values and taking into account all relevant information available at that time. The Company has not yet finalized the assessment of the estimated fair values of liabilities assumed, and property, plant and equipment acquired and the related income tax effects, which the Company expects to finalize by the end of fiscal 2013. The following table summarizes the provisional amounts recognized for the assets acquired and liabilities assumed at the date of acquisition: Assets acquired: Cash and cash equivalents $ Inventories Prepaid expenses and deposits 62 Other current assets Property, plant and equipment Other non-current assets 75 Liabilities assumed: Accounts payable and accrued liabilities ) Deferred income taxes ) ) Goodwill Net assets acquired at fair value $ Cash consideration paid at closing $ Fair value of the equity interest in CanAm held by the Company immediately prior to the acquisition date Settlement of pre-existing relationship with CanAm ) $ QUARTERLY REPORT – Q2 2013 P. 32 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 4. BUSINESS ACQUISITION ACHIEVED IN STAGES (continued): Goodwill is attributable primarily to the assembled workforce of CanAm which was not recorded separately from goodwill since it did not meet the recognition criteria for identifiable intangible assets. An amount of $2.0 million of goodwill recorded in connection with this acquisition is deductible for tax purposes. Prior to the acquisition, the Company had a yarn supply agreement with CanAm which was effectively settled at the date of acquisition and resulted in a loss of $0.4 million. The settlement amount was determined by computing the fair value of the pre-existing relationship using observable market prices. At the date of acquisition, the previously held interest in CanAm was remeasured to its fair value resulting in a loss of $0.9 million. The fair value of the previously held 50% interest in CanAm was determined to be $11.3 million, being the same value as the amount disbursed to acquire the remaining 50% interest. The remeasurement of the previously held interest in CanAm, and the settlement of the pre-existing relationship are presented as a loss on business acquisition achieved in stages of $1.3 million which is included in restructuring and acquisition-related costs in the condensed interim consolidated statement of earnings and comprehensive income. The Company had a deferred income tax liability balance of $1.1 million related to its previously held interest in the underlying assets and liabilities of CanAm, which was reversed at the date of acquisition as part of the remeasurement of the previously held interest in CanAm, resulting in a gain of $1.1 million. The reversal of the deferred income tax liability was recorded as a reduction to income tax expense in the condensed interim consolidated statement of earnings and comprehensive income. The acquisition of the remaining interest in CanAm had no impact on net sales, and no significant impact on net earnings for the three and six months ended March 31, 2013. There was also no significant impact on the Company's consolidated net sales or net earnings on a pro forma basis had the acquisition of the remaining interest in CanAm occurred at the beginning of the Company's fiscal year. 5. INVENTORIES: March 31, September 30, Raw materials and spare parts inventories $ $ Work in process Finished goods $ $ 6. LONG-TERM DEBT: The Company has a committed unsecured revolving long-term bank credit facility of $800 million. In November 2012, the Company amended its revolving long-term bank credit facility to extend the maturity date from June 2016 to January 2018. As a result of the amendment, the facility now provides for an annual extension which is subject to the approval of the lenders, and amounts drawn under the facility bear interest at a variable banker’s acceptance or U.S. LIBOR-based interest rate plus a reduced spread ranging from 1% to 2%, such range being a function of the total debt to EBITDA ratio (as defined in the credit facility agreement). It also provides for a reduction in undrawn pricing.As at March 31, 2013, $214.0 million (September 30, 2012 - $181.0 million) was drawn under the facility bearing an effective interest rate for the six months ended March 31, 2013 of 2.2%, including the impact of interest rate swaps. In addition, an amount of $4.6 million (September 30, 2012 - $6.0 million) has been committed against this facility to cover various letters of credit. The revolving long-term bank credit facility requires the Company to comply with certain covenants, including the maintenance of financial ratios. The Company was in compliance with all covenants as at March 31, 2013. QUARTERLY REPORT – Q2 2013 P. 33 NOTES TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. RESTRUCTURING AND ACQUISITION-RELATED COSTS: Three months ended Six months ended March 31, April 1, March 31, April 1, Charges related to assets held for sale and property, plant and equipment $
